—^£;
                                       OFFICIAL BUSINESS
                                       STATE OF TEXAS
                                       PENALTY FOR
                                       PRIVATE USE                     02 1M        $ 00.406
P.O. BOX 12308, CAPITOL STATION
                                                                       0004279596     FEB 26 2015
                                                                       MAILED FROM ZIPCODE 78 701
    AUSTIN, TEXAS 78711
                                  RE: WRs82,619s01
                                  EDWARD HINOJOSA
                                  BETO I UNIT s TDC # 1388352
                                  1391 FM3328
                                                                                       UTF
                                  TENNESSEE COLONY, TX 75880